Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 23, 2015

                                     No. 04-15-00517-CV

                   IN THE INTEREST OF F.A.R. AND G.R.R., Children,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-11733
                         Honorable Eric Rodriguez, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file her brief is GRANTED. Appellant’s brief
is due on or before December 28, 2015. No further extensions will be granted.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court